The parties hereto are fully aware of my disinclination to participate in this appeal, by reason of my connection with the suit upon original trial. It has been held, however, by Chief Justice Gaines in Galveston H. Inv. Co. v. Grymes, 94 Tex. 609, 63 S.W. 860, 64 S.W. 778, "The grounds of disqualification of the judges of the courts of this state are specified in the constitution, and they are exclusive of all others; and the fact that a judge may have tried the case in a lower court, or participated in the decision in such court, is not made one of them. Const. art. 5, § 11."
This case was not transferred out, upon equalization of the appellate dockets by the Supreme Court on January 1st. Therefore, under the above direct pronouncement of our highest tribunal, and since my associates have not been able to agree upon a decision hereof, it becomes my duty to act. The parties at interest are entitled to a determination of their rights on appeal, and the assumption by me of this rather delicate responsibility is the only method by which such a disposition can be accomplished. I concur in the conclusions reached by Chief Justice BOND.